DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Formal Matters
Claims 1-7, as originally filed, are pending and have been examined on the merits.  

Claim Interpretation
Claim 1 indicates optional elements (i.e., “optionally CO3-2/CO3-,” “CO3-2/CO3-, if present” and “optionally removing erythrocyte debris”).  The broadest reasonable interpretation for claim 1 is that the optional elements can be considered not present and does not further limit the claim.  
It is further noted that with regard to the reagent in (b), where the reagent being an aqueous solution “comprising or consisting of,” since these transitional phrases are in the alternative and in view of the preamble indicating the method has the transitional phrase “comprising,” the reagent in (b) will be interpreted as “comprising.”

Claim Rejection - 35 U.S.C. § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This Application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. § 103 as obvious over Agthoven et al. (U.S. PGPUB 2002/0115118; 2002; cited in the IDS dated 2/26/2020), further in view of Ekeze et al. (U.S. Patent No. 5,702,884; 1997; cited in the IDS dated 2/26/2020).
Regarding claims 1 and 2, in view of the above claim interpretations, Agthoven teaches methods for the treatment, and in particular the lysis of erythrocytes (paragraph 
Regarding claims 1-5 and 7, Agthoven teaches a method or a process for lysis of erythrocytes where the lysis of the red blood cells allows the analysis and/or triage using a flow cytometer of leukocytes and their sub-populations, platelets, red blood cell residues after lysis, or any other cellular or suspended element (paragraph 46; i.e., detection or isolation of leukocytes-white blood cells, from a lysed whole blood sample).  Agthoven teaches the use of the reagents in a process for the preparation of leukocytes (paragraph 46).  Additionally, Agthoven teaches a method of lysis of the erythrocytes in which a sample of whole blood is treated with an anti-coagulant (e.g., EDTA, EGTA, heparin or citrate ions), and is subjected to the action of a lysis reagent to produce at least 95% lysis of the erythrocytes in less than 30 minutes (paragraph 48; claims 7, 8).  Agthoven teaches that for the method, a  sample of whole blood is brought into contact with a quantity of a reagent sufficient to produce the lysis of at least 95% of the erythrocytes in less than 10 minutes (paragraph 54).   

Regarding claim 1 and erythrocyte lysis reagent, Agthoven teaches for the above method an aqueous solution reagent for lysing erythrocytes, where the reagent comprises 155 mM ammonium chloride (NH4CI), 3mM DIPSO buffer at pH 7.5 and 0.1 mM EDTA (chelating agent; Examples 1 and 4, paragraphs 54, 69 and 71).  Agthoven further teaches that the buffer can alternatively be HEPES buffer in a pH range from 6.5 to 7.5 and a concentration from 1 to 50 mM (paragraphs 34-36).  Agthoven additionally teaches that the reagent can comprise sodium or potassium carbonate or hydrogen carbonate, where the carbonate or the hydrogen carbonate can be present up to the molar concentration of up to 5 mM (i.e., the range is interpreted as a range of 0-5 mM; paragraphs 26-28; Example 4, paragraph 69). 
Although the Agthoven erythrocyte lysis reagent has 155 mM ammonium chloride, which is slightly above the claimed range, it is noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Alternatively, although the Agthoven reagent has 155 mM ammonium chloride, which is slightly above the claimed range, Agthoven does not teach the ammonium chloride range is from 60 mM - 120 mM.
Ekeze teaches methods and reagents for lysing erythrocytes, where the reagent comprises ammonium chloride and chelating agents (e.g., acetic acid or EDTA; Abstract, column 4, lines 28-36, column 5, lines 5-43).  Ekeze teaches that the lysing solution can comprise 50-100 mM ammonium chloride and about 0.001 to about 0.1 weight percent acetic acid (0.174 mM to 1.74 mM acetic acid as a chelator; column 5, lines 5-43; claims 1-5 and 19).  Ekeze also teaches a specific reagent that comprises 80 mM ammonium chloride and 0.01 weight percent acetic acid, 10 mM NaHCO3 at pH 7.2 (Example 1, column 12, lines 8-26).
A person of ordinary skill in the art would have been motivated to adjust and utilize the amount of ammonium chloride from Ekeze for the amount used in the method of Agthoven, since both references teach methods for treating whole blood to lyse erythrocytes for leukocyte isolation and analysis and erythrocyte lysis reagent compositions, while Ekeze also teaches a range of ammonium chloride concentrations for selectively lysing erythrocytes from blood samples.
A person of ordinary skill in the art would have had a reasonable expectation of success in adjusting the amount of ammonium chloride by utilizing the amount of ammonium chloride from Ekeze for the amount used in the method of Agthoven, since both references teach methods for treating whole blood to lyse erythrocytes for leukocyte 
It is submitted that based on the above, methods for treating whole blood to lyse erythrocytes for subsequent leukocyte isolation and analysis, and the use of erythrocyte lysis reagent compositions that include ammonium chloride to lyse erythrocytes, are well known in the art.  It would further have been obvious to one having ordinary skill in the art to utilize the amounts of ammonium chloride from the method of Ekeze (i.e., utilizing ammonium chloride in a range of concentrations in a composition that lyses erythrocytes from whole blood) within the composition in Agthoven’s method (i.e., providing a broader range of ammonium chloride in the Agthoven composition in the method to selectively lyse the contacted erythrocytes) for the purpose of maximizing the benefits of known erythrocyte lysing composition components in an erythrocyte lysis reagent composition within such methods to lyse erythrocytes for subsequent leukocyte isolation and analysis. 
Combinations of multiple products (i.e., methods where erythrocytes are in contact with an erythrocyte lysing reagent composition where such methods have overlapping components) each method known to have the same effect (i.e., lysing erythrocytes in a sample to isolate or detect leukocytes) to produce a final product (i.e., methods contacting whole blood samples with a reagent composition that selectively lyses erythrocytes to isolate and/or detect leukocytes) having the same effect (i.e., lysing erythrocytes from whole blood samples) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
It is additionally noted that with regard to the concentration ranges of the reagent composition within claim 1, it would have been within the purview of one of ordinary skill in the art to utilize the combined teachings of Agthoven and Ekeze and utilize the ammonium chloride within Ekeze at the indicated amounts as discussed in Ekeze since both Agthoven and Ekeze teach the amounts of reagent components that can be used within a method that contacts whole blood samples with an erythrocyte lysis reagent composition that selectively lyses erythrocytes to isolate and/or detect leukocytes.  
It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631